 


114 HRES 457 IH: Amending the Rules of the House of Representatives to require that the House be in session at least 40 hours each week other than a week that is designated as a district work period.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 457 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2015 
Mr. Jolly submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require that the House be in session at least 40 hours each week other than a week that is designated as a district work period. 
 
 
That rule XIV is amended by adding at the end the following new clause:  7. (a)Except as provided by paragraph (b), the House shall be in session at least 40 hours each week other than a week that is designated as a district work period. 
(b)In any week in which a legal holiday occurs, other than a week that is designated as a district work period, the House shall be in session at least 8 hours per day for the remaining days of such week..  